Title: To Thomas Jefferson from Jean Marie de Bordes, 15 March 1807
From: Bordes, Jean Marie de
To: Jefferson, Thomas


                        
                            Monsieur le Président
                            
                            Philadelphie, le 15. Mars, 1807.
                        
                        Je viens de traduire de l’Anglais en Français un petit traité de morale trop bien connu de votre Excellence,
                            pour me permettre de lui en faire l’éloge; c’est l’Economie de la vie humaine, par Robert Dodsley. Cet ouvrage manquait à
                            ma patrie, j’ai cru devoir lui en faire le présent: en publiant de plus l’original à côté de ma traduction, j’ai tâché de
                            favoriser le goût de ceux qui, partisans de la langue Anglaise ou française, veulent l’étudier dans des ouvrages
                            agréables, débarrassés de l’épineux fatras des grammaires.
                        Je prends la liberté d’adresser à votre Excellence une copie de mon prospectus, jointe à une lettre aux
                            Maçons des différens Oriens des Etats-Unis. Je me flatte qui l’ami des lettres & de la saine morale, le protecteur de
                            tous les infortunés qui viennent chercher dans ses Etats un abri contre la persécution & le malheur, ne s’offensera pas
                            de la hardiesse de cette démarche: plein de confiance en la grandeur de son caractère, j’ose même espérer qu’il ne
                            dédaignera pas d’ajouter son glorieux nom à celui de mes souscripteurs, &, par cet honneur fait à mon ouvrage, d’exciter
                            la même générosité dans tous ceux qui, attirés par ses vertus bienfaisantes, s’efforcent d’en imiter l’exemple. 
                  Je suis
                            avec respect, Monsieur le Président, De votre Excellence, Le très-humble & très-obéissant Serviteur,
                        
                            
                                de Bordes, Arch-Street No 133.
                        
                    